Hill, C. J.
1. The evidence in this case was sufficient to rebut the presumption that the fire was accidental, and to raise a reasonable inference that it was due to criminal agency.
2. The evidence was sufficient to show that the accused burned the house described in the indictment. It showed motive, or ill will, towards the owner of the house; flight from the house in the middle of the night, taking goods contained in the house; incriminatory statements made during their flight, indicating guilty knowledge and expectation of the *417appearance of a fire, which had been kindled just before leaving the house, and other circumstances sufficient to exclude every other reasonable hypothesis than that of guilt.
Decided August 6, 1912.
Indictment for arson; from Irwin superior court — Judge George. May 10, 1912.
Newbern & Meelcs, for plaintiffs in error.
Max E. Land, solicitor-general, contra.
3. The allegation in the indictment, descriptive of the house that was maliciously set fire to and burned, that it was “an occupied dwelling house,” is sufficiently proved by evidence that the accused (four persons) lived in the house prior to and up to the night in which it was burned, and that immediately upon setting fire to the house they fled therefrom.

Judgment affirmed.


Russell, J., absent because of illness.